Exhibit 10.1


Execution Version


REGISTRATION RIGHTS AGREEMENT
REGISTRATION RIGHTS AGREEMENT, dated as of June 29, 2020 (the “Agreement”), by
and among KAR Auction Services, Inc., a Delaware corporation (the “Company”),
and Periphas Kanga Holdings, LP, a Delaware limited partnership (together with
its successors and assigns, the “Investor”). The Investor and any other party
that may become a party hereto pursuant to Section 9(c) are referred to
collectively as the “Stockholders” and individually each as a “Stockholder”.
RECITALS
WHEREAS, the Company and Periphas Capital GP, LLC (the “Initial Investor”) are
parties to the Investment Agreement, dated as of May 26, 2020 (as amended from
time to time, the “Investment Agreement”), pursuant to which the Company is
selling to the Initial Investor or its designee, and the Initial Investor or its
designee is purchasing from the Company, up to 50,000 shares of Series A
Convertible Preferred Stock, par value $0.01 per share (the “Series A Preferred
Stock”), which is convertible into shares of Common Stock;
WHEREAS, pursuant to that certain Assignment and Assumption Agreement, dated as
of June 9, 2020, by and between the Initial Investor and the Investor (the
“Assignment and Assumption Agreement”), the Initial Investor has transferred and
assigned, and the Investor has accepted the transfer and assignment of, the
Assigned Rights (as defined in the Assignment and Assumption Agreement); and
WHEREAS, as a condition to the obligations of the Company and the Initial
Investor under the Investment Agreement, the Company and the Investor are
entering into this Agreement for the purpose of granting certain registration
and other rights to the Stockholders.
NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
promises hereinafter set forth, the parties hereto agree as follows:
AGREEMENT
1.Definitions. As used in this Agreement, the following capitalized terms shall
have the following respective meanings:
“Adverse Disclosure” means public disclosure of material non-public information
that, in the good faith judgment of the Company: (i) would be required to be
made in any Registration Statement, Prospectus or report filed with the SEC by
the Company so that such Registration Statement or Prospectus would not contain
any untrue statement of material fact or omit to state a material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they are made, not misleading; (ii) would not be required to be made
at such time but for the filing, effectiveness or continued use of such
Registration Statement or Prospectus; and (iii) the Company has a bona fide
business purpose for not disclosing publicly.



--------------------------------------------------------------------------------



“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person. For this purpose, “control” (including its correlative meanings,
“controlling”, “controlled by” and “under common control with”), with respect to
the relationship between or among two or more Persons, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
affairs or management of a Person, whether through the ownership of voting
securities, as trustee or executor, by contract or otherwise.
“as converted basis” means with respect to the outstanding shares of Common
Stock as of any date, all outstanding shares of Common Stock calculated on a
basis in which all shares of Common Stock issuable upon conversion of the
outstanding shares of Series A Preferred Stock (at the Conversion Rate in effect
on such date as provided in the Certificate of Designations) are assumed to be
outstanding as of such date.
“Business Day” or “business day” means any day except a Saturday, a Sunday or
other day on which the SEC or banks in the City of New York are authorized or
required by law to be closed.
“Certificate of Designations” means the Certificate of Designations setting
forth voting powers, designations, preferences and relative, participating,
optional or other special rights, and the qualifications, limitations and
restrictions of the Series A Preferred Stock, dated as of the date hereof, as
may be amended from time to time.
“Charitable Gifting Event” means any transfer by a Holder, or any subsequent
transfer by such Holder’s members, partners or other employees, in connection
with a bona fide gift to any Charitable Organization made in connection with
sales of Registrable Securities by a Holder pursuant to an effective
registration statement.
“Charitable Organization” means a charitable organization as described by
Section 501(c)(3) of the Internal Revenue Code of 1986, as in effect from time
to time.
“Common Stock” means all shares currently or hereafter existing of the Company’s
common stock, par value $0.01 per share.
“Conversion Rate” has the meaning set forth in the Certificate of Designations.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto and the rules and regulations of the SEC promulgated
thereunder.
“Existing Registration Rights Agreement” means the registration rights
agreement, dated June 10, 2020, by and among the Company and Ignition.
“FINRA” means the Financial Industry Regulatory Authority.
“Holdback Period” means the period commencing on the date of an underwriters’
request (which shall be no earlier than four (4) Business Days prior to the
expected “pricing” of the related underwritten offering) and continuing for not
more than ninety (90) calendar days after the date of the final prospectus (or
final prospectus supplement if the offering is made
2



--------------------------------------------------------------------------------



pursuant to a shelf registration), pursuant to which such underwritten offering
shall be made, or such lesser period as is required by such underwriters (which
shall also apply equally to all Holders) or as applies to the Company.
“Holder” means any Stockholder holding Registrable Securities.
“Ignition” means Ignition Acquisition Holdings LP, a Delaware limited
partnership.
“Lock-Up Period” has the meaning set forth in the Investment Agreement.
“NYSE” means the New York Stock Exchange.
“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof, any other form of entity or any group comprised of two or more of the
foregoing.
“Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement (including any preliminary
or final prospectus supplement prepared in connection with any shelf take-down),
with respect to the terms of the offering of any portion of the Registrable
Securities covered by such Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such prospectus.
“register”, “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement or the automatic effectiveness of such registration statement, as
applicable.
“Registrable Securities” means, as of any date of determination, any shares of
Series A Preferred Stock and any shares of Common Stock issued pursuant to the
conversion of any shares of Series A Preferred Stock, any securities acquired
pursuant to Section 5.16 of the Investment Agreement (or acquired pursuant to
conversion, exchange or exercise of such securities), and any other securities
issued or issuable with respect to any such shares of Common Stock or Series A
Preferred Stock or such other securities by way of share split, share dividend,
distribution, recapitalization, merger, exchange, replacement or similar event
or otherwise. As to any particular Registrable Securities, once issued, such
securities shall cease to be Registrable Securities when (i) they are sold
pursuant to an effective Registration Statement under the Securities Act,
(ii) they are sold pursuant to Rule 144 (or other exemption from registration
under the Securities Act after which such securities are not “restricted
securities” under Rule 144), (iii) in the case of any shares of Common Stock
held by a Holder, all shares of Common Stock held by such Holder, on an as
converted basis, constitute less than 1% of all outstanding shares of Common
Stock and may be sold in a single day pursuant to Rule 144, (iv) they shall have
ceased to be outstanding or (v) they have been sold in a private transaction in
3



--------------------------------------------------------------------------------



which the transferor’s rights under this Agreement are not assigned to the
transferee of the securities.
“Registration Statement” means any registration statement of the Company filed
with the SEC under the Securities Act which covers any of the Registrable
Securities pursuant to the provisions of this Agreement or the Existing
Registration Rights Agreement, including the Prospectus, amendments and
supplements to such registration statement, including post-effective amendments,
all exhibits and all material incorporated by reference or deemed to be
incorporated by reference in such registration statement.
“Rule 144” means Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.
“SEC” means the Securities and Exchange Commission or any other federal agency
at the time administering the Securities Act or the Exchange Act.
“Substantial Marketing Efforts” shall mean marketing efforts, in connection with
an underwritten offering, that involve one-on-one in-person meetings with
prospective purchasers of the Registrable Securities over multiple days and
other customary marketing activities, as recommended by the underwriter(s).
“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute thereto and the rules and regulations of the SEC promulgated thereunder.
2.Incidental Registrations.
(a)Right to Include Registrable Securities. If the Company proposes to register
its Common Stock under the Securities Act for a sale that will occur following
the expiration of the Lock-Up Period (other than pursuant to a Registration
Statement filed by the Company on Form S-4 or S-8, or any successor or other
forms promulgated for similar purposes or filed solely in connection with an
exchange offer or any employee benefit or dividend reinvestment plan), whether
or not for sale for its own account, in a manner which would permit registration
of Registrable Securities for sale to the public under the Securities Act, it
will, at each such time, give prompt written notice to all Holders of its
intention to do so and of such Holders’ rights under this Section 2; provided,
however, that nothing in this Agreement shall obligate the Company to provide
notice to any Holder or holder of the Company's equity securities in the case of
a sale of Registrable Securities (as such term is defined under the Existing
Registration Rights Agreement) by Ignition to one or several purchasers pursuant
to an underwritten offering by means of a bought deal, a block trade or a
similar transaction that is an underwritten offering (a “Block Sale”). Upon the
written request of any such Holder made within seven (7) calendar days after the
receipt of any such notice (which request shall specify the Registrable
Securities intended to be disposed of by such Holder), the Company will use its
reasonable best efforts to effect the registration under the Securities Act of
all Registrable Securities which the Company has been so requested to register
by the Holders thereof, to the extent required to permit the disposition of the
Registrable Securities so to be registered; provided that (i) if, at any time
after giving written notice of its intention to register any securities and
prior to the effective date of the Registration Statement filed in connection
with
4



--------------------------------------------------------------------------------



such registration, the Company shall determine for any reason not to proceed
with the proposed registration of the securities to be sold by it, the Company
may, at its election, give written notice of such determination to each Holder
and, thereupon, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration (but not from its obligation to
pay the registration expenses pursuant to Section 6 hereof in connection
therewith), and (ii) if such registration involves an underwritten offering, all
Holders requesting to be included in the Company’s registration and to
participate in the underwritten offering must enter into an underwriting
agreement to sell their Registrable Securities to the underwriters selected by
the Company on the same terms and conditions as apply to the Company, with such
differences, including any with respect to indemnification and liability, as are
customary in combined primary and secondary offerings by the Company and the
Investor. If a registration requested pursuant to this Section 2(a) involves an
underwritten public offering, any Holder requesting to be included in such
registration may elect, in writing at least two business days prior to the
effective date of the Registration Statement filed in connection with such
registration or, in the case of a takedown from a Shelf Registration Statement,
prior to the launch of such takedown, not to register such securities in
connection with such registration. The Company shall not be required to maintain
the effectiveness of the Registration Statement for a registration requested
pursuant to this Section 2(a) beyond the earlier to occur of (i) 180 calendar
days after the effective date thereof and (ii) consummation of the distribution
by the Holders of the Registrable Securities included in such Registration
Statement. Any Holder who has elected to sell Registrable Securities in an
offering pursuant to this Section 2 shall be permitted to withdraw from such
registration by written notice to the Company if the price to the public at
which the Registrable Securities are proposed to be sold will be less than 90%
of the average closing price of the class of stock being sold in the offering
during the 10 trading days preceding the date on which the notice of such
offering was given pursuant to this Section 2(a).
(b)Priority in Incidental Registrations. The Company shall use reasonable
efforts to cause the managing underwriter or underwriters of a proposed
underwritten offering to permit Holders who have requested to include
Registrable Securities in such offering to include in such offering all
Registrable Securities so requested to be included on the same terms and
conditions as any other shares of capital stock, if any, of the Company included
in the offering. Notwithstanding the foregoing, if the managing underwriter or
underwriters of such underwritten offering have informed the Company in writing
that it is their good faith opinion that the total amount of securities that are
intended to be included in such offering is such as to adversely affect the
success of such offering (including adversely affect the per-share offering
price), then the amount of securities to be offered shall be reduced to the
amount recommended by such managing underwriter or underwriters in its or their
good faith opinion, which will be allocated in the following order of priority:
(i) first, the securities to be proposed to be sold by the Company for its own
account, (ii) second, the Registrable Securities of Ignition, (iii) third, the
Registrable Securities of the “Holders” (as defined in the Existing Registration
Rights Agreement) other than Ignition that have requested to participate in such
underwritten offering, allocated pro rata among such holders on the basis of the
percentage of the Registrable Securities requested to be included in such
underwritten offering by such holders, (iv) fourth, the Registrable Securities
of the Holders that have requested to participate in such underwritten offering,
allocated pro rata among such Holders on the basis of the percentage of the
Registrable Securities requested to be included in such underwritten offering by
such Holders and (v) fifth,
5



--------------------------------------------------------------------------------



for the account of any other holders of Common Stock that have requested to be
included in such underwritten offering as a result of registration rights or
otherwise.
3.Shelf Registration Statement.
(a)No later than the expiration of the Lock-Up Period, the Company shall file
with the SEC a shelf Registration Statement (on Form S-3 to the extent
permissible) (a “Shelf Registration Statement”) covering the resale of all
Registrable Securities, and shall use reasonable best efforts to cause such
registration statement to become effective no later than the expiration of the
Lock-Up Period. Upon filing the Shelf Registration Statement, the Company shall
use its reasonable best efforts to keep such Shelf Registration Statement
effective with the SEC at all times and to re-file such Shelf Registration
Statement upon its expiration.
(b)If the Company is a well-known seasoned issuer (as defined in Rule 405) (a
“WKSI”) at a time when it is obligated to file a Shelf Registration Statement
pursuant to this Agreement, the Company shall file an automatic shelf
registration statement (as defined in Rule 405 of the Securities Act) on Form
S-3 (an “Automatic Shelf Registration Statement”) in accordance with the
requirements of the Securities Act and the rules and regulations of the SEC
thereunder, that covers the Registrable Securities. The Company shall pay the
registration fee for all Registrable Securities to be registered pursuant to an
Automatic Shelf Registration Statement at the time of filing of the Automatic
Shelf Registration Statement and shall not elect to pay any portion of the
registration fee on a deferred basis. If at any time following the filing of an
Automatic Shelf Registration Statement when the Company is required to
re-evaluate its WKSI status the Company determines that it is not a WKSI, the
Company shall use its reasonable best efforts to post-effectively amend the
Automatic Shelf Registration Statement to a Shelf Registration Statement that is
not automatically effective or file a new Shelf Registration Statement.
(c)To the extent that the Company becomes ineligible to use Form S-3, the
Company shall file a “shelf” registration statement on Form S-1 registering the
Registrable Securities for resale not later than thirty (30) calendar days after
the date of such ineligibility and use its reasonable best efforts to have such
registration statement declared effective as promptly as practicable.
4.Registration Procedures. If and whenever the Company is required to use its
reasonable best efforts to effect the registration of any Registrable Securities
under the Securities Act as provided in Section 2 hereof, the Company shall
effect such registration to permit the sale of such Registrable Securities in
accordance with the intended method or methods of disposition thereof, and
pursuant thereto the Company shall cooperate in the sale of the securities and
shall, as expeditiously as possible:
(a) prepare and file, in each case as promptly as practicable, with the SEC a
Registration Statement or Registration Statements on such form as shall be
available for the sale of the Registrable Securities by the Holders thereof or
by the Company in accordance with the intended method or methods of distribution
thereof, make all required filings with FINRA and use its reasonable best
efforts to cause such Registration Statement to become effective as soon as
practicable and to remain effective as provided
6



--------------------------------------------------------------------------------



herein; provided, however, that before filing a Registration Statement or
Prospectus or any amendments or supplements thereto (including any free writing
prospectuses under Rule 433 under the Securities Act (each a “Free Writing
Prospectus”) and including such documents that would be incorporated or deemed
to be incorporated therein by reference), the Company shall furnish or otherwise
make available to the Holders of the Registrable Securities covered by such
Registration Statement, their counsel and the managing underwriters, if any,
copies of all such documents proposed to be filed, which documents will be
subject to the reasonable review and comment of such counsel, and such other
documents reasonably requested by such counsel, including any comment letter
from the SEC, and, if requested by such counsel, provide such counsel reasonable
opportunity to participate in the preparation of such Registration Statement and
each Prospectus included therein and such other opportunities to conduct a
reasonable investigation within the meaning of the Securities Act, including
reasonable access to the Company’s books and records, officers, accountants and
other advisors;
(b) subject to Section 3, prepare and file with the SEC such amendments,
post-effective amendments and supplements to each Registration Statement and the
Prospectus used in connection therewith and such Free Writing Prospectuses and
Exchange Act reports as may be necessary to keep such Registration Statement
continuously effective during the period provided herein and comply in all
material respects with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by such Registration
Statement; and cause the related Prospectus to be supplemented by any Prospectus
supplement as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of the Registrable Securities covered by
such Registration Statement, and as so supplemented to be filed pursuant to Rule
424 (or any similar provisions then in force) under the Securities Act, in each
case, until such time as all of such securities have been disposed of in
accordance with the intended method or methods of disposition by the seller or
sellers thereof set forth in such Registration Statement;
(c) notify each selling Holder, its counsel and the managing underwriters, if
any, promptly, and (if requested by any such Person) confirm such notice in
writing, (i) when a Prospectus or any Prospectus supplement or post-effective
amendment or any Free Writing Prospectus has been filed, and, with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of any request by the SEC or any other federal or state
governmental authority for amendments or supplements to a Registration Statement
or related Prospectus or for additional information, (iii) of the issuance by
the SEC of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose, (iv) if at any
time the Company has reason to believe that the representations and warranties
of the Company contained in any agreement (including any underwriting agreement)
contemplated by Section 4(n) below cease to be true and correct, (v) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
proceeding for such purpose, and (vi) of the happening of any event that makes
any statement made in such Registration Statement, related Prospectus, Free
Writing Prospectus, amendment or
7



--------------------------------------------------------------------------------



supplement thereto or any document incorporated or deemed to be incorporated
therein by reference untrue in any material respect or that requires the making
of any changes in such Registration Statement, Prospectus or documents so that,
in the case of the Registration Statement, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, not misleading, and
that in the case of the Prospectus, it will not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading (which notice shall notify the selling Holders only of the
occurrence of such an event and shall provide no additional information
regarding such event to the extent such information would constitute material
non-public information);
(d) use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement, or the lifting of any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction at the earliest date
reasonably practical;
(e) if requested by the managing underwriters, if any, promptly include in a
Prospectus supplement or post-effective amendment such information as the
managing underwriters, if any, or Holders, as the case may be, may reasonably
request in order to permit the intended method of distribution of such
Registrable Securities and make all required filings of such Prospectus
supplement or such post-effective amendment as soon as practicable after the
Company has received such request; provided, however, that the Company shall not
be required to take any actions under this Section 4(e) that are not, in the
opinion of counsel for the Company, in compliance with applicable law;
(f) deliver to each selling Holder, its counsel, and the underwriters, if any,
without charge, as many copies of the Prospectus or Prospectuses (including each
form of Prospectus) and each amendment, supplement or post-effective amendment
thereto as such Persons may reasonably request from time to time in connection
with the distribution of the Registrable Securities; and the Company, subject to
the last paragraph of this Section 4, hereby consents to the use of such
Prospectus and each amendment or supplement thereto by each of the selling
Holders and the underwriters, if any, in connection with the offering and sale
of the Registrable Securities covered by such Prospectus and any such amendment
or supplement thereto;
(g) prior to any public offering of Registrable Securities, use its reasonable
best efforts to register or qualify or cooperate with the selling Holders, the
underwriters, if any, and their respective counsel in connection with the
registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or “Blue Sky” laws of such jurisdictions within the United States as
any seller or underwriter reasonably requests in writing and to keep each such
registration or qualification (or exemption therefrom) effective during the
period such Registration Statement is required to be kept effective and to take
any other action that may be necessary or advisable to enable such Holders to
consummate the disposition of such Registrable Securities in such jurisdiction
in accordance with the intended method or methods of disposition thereof;
provided, however, that the Company will not be
8



--------------------------------------------------------------------------------



required to (i) qualify generally to do business in any jurisdiction where it is
not then so required to qualify but for this paragraph (g) or (ii) subject
itself to taxation in any such jurisdiction or (iii) take any action that would
subject it to general service of process in any such jurisdiction where it is
not then so subject (other than service of process in connection with such
registration or qualification or any sale of Registrable Securities in
connection therewith);
(h) cooperate with the selling Holders and the managing underwriters, if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
legends) representing Registrable Securities to be sold after receiving written
representations from each Holder of such Registrable Securities that the
Registrable Securities represented by the certificates so delivered by such
Holder will be transferred in accordance with the Registration Statement, and
enable such Registrable Securities to be in such denominations and registered in
such names as the managing underwriters, if any, or Holders may request;
(i) use its reasonable best efforts to cause the Registrable Securities covered
by the Registration Statement to be registered with or approved by such other
governmental agencies or authorities within the United States as may be
necessary in light of the business or operations of the Company to enable the
seller or sellers thereof or the managing underwriters, if any, to consummate
the disposition of such Registrable Securities, in accordance with the intended
method or methods thereof, except as may be required solely as a consequence of
the nature of such selling Holder’s business, in which case the Company will
cooperate in all reasonable respects with the filing of such Registration
Statement and the granting of such approvals, as may be necessary to enable the
seller or sellers thereof or the underwriters, if any, to consummate the
disposition of such Registrable Securities in accordance with the intended
method or methods thereof;
(j) upon the occurrence of any event contemplated by Section 4(c)(vi) above,
promptly prepare a supplement or post-effective amendment to the Registration
Statement or a supplement to the related Prospectus or any document incorporated
or deemed to be incorporated therein by reference, or file any other required
document so that, as thereafter delivered to the purchasers of the Registrable
Securities being sold thereunder, such Prospectus will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;
(k) prior to the effective date of the Registration Statement relating to the
Registrable Securities, use its reasonable best efforts to provide a CUSIP
number for the Registrable Securities;
(l) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by such Registration Statement from and after a
date not later than the effective date of such Registration Statement (and in
connection therewith, if reasonably required by the Company’s transfer agent,
the Company will cause an opinion of counsel as to the effectiveness of the
Registration Statement to be delivered to
9



--------------------------------------------------------------------------------



such transfer agent, together with any other authorizations, certificates and
directions reasonably required by the transfer agent which authorize and direct
the transfer agent to issue such Registrable Securities without any legend upon
sale by the Holder or the underwriter or managing underwriter of an underwritten
offering of Registrable Securities, if any, of such Registrable Securities under
the Registration Statement);
(m) use its reasonable best efforts to cause all shares of Registrable
Securities covered by such Registration Statement to be listed on the NYSE or
other national securities exchange on which the Common Stock is then listed,
prior to the effectiveness of such Registration Statement (or, if no Common
Stock issued by the Company is then listed on any securities exchange, use its
reasonable best efforts to cause such Registrable Securities to be so listed on
the NYSE or NASDAQ, as determined by the Company);
(n) enter into such agreements (including an underwriting agreement in form,
scope and substance as is customary in underwritten offerings) and take all such
other actions reasonably requested by the Holders of a majority of the
Registrable Securities being sold in connection therewith (including those
reasonably requested by the managing underwriters, if any) to expedite or
facilitate the disposition of such Registrable Securities, and in such
connection, whether or not an underwriting agreement is entered into and whether
or not the registration is an underwritten registration, (i) make such
representations and warranties to the Holders of such Registrable Securities and
the underwriters, if any, with respect to the business of the Company and its
subsidiaries, and the Registration Statement, Prospectus and documents, if any,
incorporated or deemed to be incorporated by reference therein, in each case, in
form, substance and scope as are customarily made by issuers to underwriters in
underwritten offerings, and, if true, confirm the same if and when requested,
(ii) use its reasonable best efforts to furnish to the selling Holders and the
underwriters, if any, opinions of outside counsel to the Company and updates
thereof (which counsel and opinions (in form, scope and substance) shall be
reasonably satisfactory to the managing underwriters, if any), addressed to each
of the underwriters, if any, covering the matters customarily covered in
opinions requested in underwritten offerings and such other matters as may be
reasonably requested by such counsel and underwriters, (iii) use its reasonable
best efforts to obtain “cold comfort” letters and updates thereof from the
independent certified public accountants of the Company (and, if necessary, any
other independent certified public accountants of any subsidiary of the Company
or of any business acquired by the Company for which financial statements and
financial data are, or are required to be, included in the Registration
Statement) who have certified the financial statements included in such
Registration Statement, addressed to each selling Holder (unless such
accountants shall be prohibited from so addressing such letters by applicable
standards of the accounting profession) and each of the underwriters, if any,
such letters to be in customary form and covering matters of the type
customarily covered in “cold comfort” letters in connection with underwritten
offerings, (iv) if an underwriting agreement is entered into, the same shall
contain indemnification provisions and procedures substantially to the effect
set forth in Section 5 hereof with respect to all parties to be indemnified
pursuant to Section 5 except as otherwise agreed by the Holders and (v) deliver
such documents and certificates as may be reasonably requested by the Holders of
a majority of the Registrable Securities being sold pursuant to such
Registration
10



--------------------------------------------------------------------------------



Statement or their counsel or the managing underwriters, if any, to evidence the
continued validity of the representations and warranties made pursuant to
Section 4(n)(i) above and to evidence compliance with any customary conditions
contained in the underwriting agreement or other agreement entered into by the
Company. The above shall be done at each closing under such underwriting or
similar agreement, or as and to the extent required thereunder;
(o) make available for inspection by a representative of the selling Holders,
any underwriter participating in any such disposition of Registrable Securities,
if any, and any attorneys or accountants retained by such selling Holders or
underwriter, at the offices where normally kept, during reasonable business
hours, all financial and other records, pertinent corporate documents and
properties of the Company and its subsidiaries, and cause the officers,
directors and employees of the Company and its subsidiaries to supply all
information in each case reasonably requested by any such representative,
underwriter, attorney or accountant in connection with such Registration
Statement; provided, however, that any information that is not generally
publicly available at the time of delivery of such information shall be kept
confidential by such Persons unless (i) disclosure of such information is
required by court or administrative order, (ii) disclosure of such information,
in the opinion of counsel to such Person, is required by law or applicable legal
process, or (iii) such information becomes generally available to the public
other than as a result of a disclosure or failure to safeguard by such Person.
In the case of a proposed disclosure pursuant to (i) or (ii) above, such Person
shall be required to give the Company written notice of the proposed disclosure
prior to such disclosure and, if requested by the Company, assist the Company in
seeking to prevent or limit the proposed disclosure. Without limiting the
foregoing, no such information shall be used by such Person as the basis for any
market transactions in securities of the Company or its subsidiaries in
violation of law;
(p) cause its officers, including its executive officers, to use their
reasonable best efforts to support the marketing of the Registrable Securities
covered by the Registration Statement (including, without limitation,
participation in “road shows” and other customary marketing activities) taking
into account the Company’s business needs;
(q) cooperate with each seller of Registrable Securities and each underwriter or
agent participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with
FINRA;
(r) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC, and make available to its security holders, as
soon as reasonably practicable, an earnings statement covering the period of at
least twelve (12) months beginning with the first day of the Company’s first
full calendar quarter after the effective date of the Registration Statement,
which earnings statement will satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder; and
(s) cooperate with the Holders subject to the Registration Statement and with
the underwriter(s) or agent participating in the distribution, if any, to
facilitate any Charitable Gifting Event and to prepare and file with the SEC
such amendments and
11



--------------------------------------------------------------------------------



supplements to such Registration Statement and the Prospectus used in connection
therewith as may be necessary to permit any such recipient Charitable
Organization to sell in the underwritten offering if it so elects.
The Company may require each Holder as to which any registration is being
effected to furnish to the Company in writing such information required in
connection with such registration regarding such seller and the distribution of
such Registrable Securities as the Company may, from time to time, reasonably
request in writing and the Company may exclude from such registration the
Registrable Securities of any Holder who unreasonably fails to furnish such
information within a reasonable time after receiving such request.
The Company agrees not to file or make any amendment to any Registration
Statement with respect to any Registrable Securities, or any amendment of or
supplement to the Prospectus or any Free Writing Prospectus used in connection
therewith, that refers to any Holder covered thereby by name, or otherwise
identifies such Holder as the holder of any securities of the Company, without
the consent of such Holder, such consent not to be unreasonably withheld or
delayed, unless and to the extent such disclosure is required by law.
If the Company files any Shelf Registration Statement for the benefit of the
holders of any of its securities other than the Holders, the Company agrees that
it shall use its reasonable best efforts to include in such registration
statement such disclosures as may be required by Rule 430B under the Securities
Act (referring to the unnamed selling security holders in a generic manner by
identifying the initial offering of the securities to the Holders) in order to
ensure that such Holders may be added to such Shelf Registration Statement at a
later time through the filing of a Prospectus supplement rather than a
post-effective amendment.
Notwithstanding any provision hereof to the contrary, to the extent that any pro
rata or other allocation or reduction of Registrable Securities is required
pursuant to Sections 2(b), or any other section herein, (i) all Registrable
Securities transferred by a Holder to a Charitable Organization in connection
with an underwritten offering for which such pro rata or other allocation is
required shall be included in the number of Registrable Securities deemed to be
held by each Holder (or deemed to be included in such Holder’s request for
inclusion of Registrable Securities) for purposes of calculating such Holder’s
pro rata allocation or reduction in such underwritten offering and (ii) the
number of Registrable Securities that a Holder is otherwise entitled to include
in such underwritten offering shall be reduced by the number of Registrable
Securities transferred by such Holder to a Charitable Organization in connection
with such underwritten offering.
Each Holder agrees if such Holder has Registrable Securities covered by such
Registration Statement that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 4(c)(ii), 4(c)(iii),
4(c)(iv), 4(c)(v) or 4(c)(vi) hereof, such Holder will forthwith discontinue
disposition of such Registrable Securities covered by such Registration
Statement or Prospectus until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 4(j) hereof, or until
it is advised in writing by the Company that the use of the applicable
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus.
12



--------------------------------------------------------------------------------



5.Indemnification.
(a)Indemnification by the Company. The Company shall, without limitation as to
time, indemnify and hold harmless, to the fullest extent permitted by law, each
Holder whose Registrable Securities are covered by a Registration Statement or
Prospectus, the officers, directors, partners, members, managers, shareholders,
accountants, attorneys, agents and employees of each of them, each Person who
controls each such Holder (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) and the officers, directors, partners,
members, managers, shareholders, accountants, attorneys, agents and employees of
each such controlling person, each underwriter, if any, and each Person who
controls (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) such underwriter (each such person being referred to herein
as a “Covered Person”), from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, costs of preparation and
reasonable attorneys’ fees and any legal or other fees or expenses incurred by
such party in connection with any investigation or proceeding), expenses,
judgments, fines, penalties, charges and amounts paid in settlement
(collectively, “Losses”), as incurred, arising out of or based upon any untrue
statement (or alleged untrue statement) of a material fact contained in any
Prospectus, offering circular, or other document (including any related
Registration Statement, notification, or the like or Free Writing Prospectus or
any amendment thereof or supplement thereto or any document incorporated by
reference therein) incident to any such registration, qualification, or
compliance, or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or any violation by the Company of the Securities Act,
the Exchange Act, any state securities law, or any rule or regulation thereunder
applicable to the Company and (without limitation of the preceding portions of
this Section 5(a)) will reimburse each such Covered Person for any legal and any
other expenses reasonably incurred in connection with investigating and
defending or settling any such Loss, provided that the Company will not be
liable in any such case to the extent that any such Loss arises out of or is
based on any untrue statement or omission by such Covered Person related to such
Covered Person or its Affiliates (other than the Company or any of its
subsidiaries, but only to the extent, that such untrue statement (or alleged
untrue statement) or omission (or alleged omission) is made in such Registration
Statement, Prospectus, offering circular, Free Writing Prospectus or any
amendment thereof or supplement thereto, or any document incorporated by
reference therein, or other document in reliance upon and in conformity with
written information furnished to the Company by such Covered Person with respect
to such Covered Person for use therein. It is agreed that the indemnity
agreement contained in this Section 5(a) shall not apply to amounts paid in
settlement of any such Loss or action if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably delayed or
withheld), provided that notwithstanding the foregoing, the indemnity agreement
contained in this Section 5(a) shall apply to amounts paid in settlement of any
Loss or action even if such settlement is effected without the consent of the
Company if the Company does not timely reply to a request for its consent.
(b)Indemnification by Holder. The Company may require, as a condition to
including any Registrable Securities in any Registration Statement filed in
accordance with Section 4 hereof, that the Company shall have received an
undertaking reasonably satisfactory to it from the participating Holder of such
Registrable Securities to indemnify, to the fullest extent permitted by law,
severally and not jointly with any other Holders, the Company, its directors
13



--------------------------------------------------------------------------------



and officers and each Person who controls the Company (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), from and
against all Losses arising out of or based on any untrue statement of a material
fact contained in any such Registration Statement, Prospectus, Free Writing
Prospectus, offering circular, or other document, or any omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will (without limitation of the portions
of this Section 5(b)) reimburse the Company, such directors, officers and
controlling persons for any legal or any other expenses reasonably incurred in
connection with investigating or defending any such Loss, in each case to the
extent, but only to the extent, that such untrue statement or omission is made
in such Registration Statement, Prospectus, Free Writing Prospectus, offering
circular, or other document in reliance upon and in conformity with written
information furnished to the Company by such Holder with respect to such Holder
for inclusion in such Registration Statement, Prospectus, offering circular or
other document; provided, however, that the obligations of such Holder hereunder
shall not apply to amounts paid in settlement of any such Losses (or actions in
respect thereof) if such settlement is effected without the consent of such
Holder (which consent shall not be unreasonably withheld); and provided,
further, that the liability of such Holder shall be individual, not joint and
several, for each Holder and shall be limited to the net proceeds received by
such selling Holder from the sale of Registrable Securities covered by such
Registration Statement, Prospectus, offering circular or other document
containing such untrue statement (or alleged untrue statement) or omission (or
alleged omission) (less the aggregate amount of any damages which such Holder
has otherwise been required to pay in respect of such Loss or any substantially
similar Loss arising from the sale of such Registrable Securities).
(c)Conduct of Indemnification Proceedings. If any Person shall be entitled to
indemnification hereunder (an “Indemnified Party”), such Indemnified Party shall
give prompt notice to the party from which such indemnity is sought (the
“Indemnifying Party”) of any claim or of the commencement of any proceeding with
respect to which such Indemnified Party seeks indemnification or contribution
pursuant hereto; provided, however, that the delay or failure to so notify the
Indemnifying Party shall not relieve the Indemnifying Party from any obligation
or liability except to the extent that the Indemnifying Party has been
materially prejudiced by such delay or failure. The Indemnifying Party shall
have the right, exercisable by giving written notice to an Indemnified Party
promptly after the receipt of written notice from such Indemnified Party of such
claim or proceeding, to, unless in the Indemnified Party’s reasonable judgment a
conflict of interest between such indemnified and indemnifying parties may exist
in respect of such claim, assume, at the Indemnifying Party’s expense, the
defense of any such claim or proceeding, with counsel reasonably satisfactory to
such Indemnified Party; provided, however, that an Indemnified Party shall have
the right to employ separate counsel in any such claim or proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party unless: (i) the Indemnifying
Party agrees to pay such fees and expenses; or (ii) the Indemnifying Party fails
promptly to assume, or in the event of a conflict of interest cannot assume, the
defense of such claim or proceeding or fails to employ counsel reasonably
satisfactory to such Indemnified Party; in which case the Indemnified Party
shall have the right to employ counsel and to assume the defense of such claim
or proceeding at the Indemnifying Party’s expense; provided, further, however,
that the Indemnifying Party shall not, in connection with any one such claim or
proceeding or separate but substantially similar or related claims or
proceedings in the same jurisdiction, arising out of
14



--------------------------------------------------------------------------------



the same general allegations or circumstances, be liable for the fees and
expenses of more than one firm of attorneys (together with appropriate local
counsel) at any time for all of the Indemnified Parties, or for fees and
expenses that are not reasonable. Whether or not such defense is assumed by the
Indemnifying Party, such Indemnifying Party will not be subject to any liability
for any settlement made without its consent (but such consent will not be
unreasonably delayed or withheld). Without the prior written consent of the
Indemnified Party, the Indemnifying Party shall not consent to entry of any
judgment or enter into any settlement that (x) does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release, in form and substance reasonably satisfactory to
the Indemnified Party, from all liability in respect of such claim or litigation
for which such Indemnified Party would be entitled to indemnification hereunder
or (y) involves the imposition of equitable remedies or the imposition of any
obligations on the Indemnified Party or adversely affects such Indemnified Party
other than as a result of financial obligations for which such Indemnified Party
would be entitled to indemnification hereunder.
(d)Contribution. If the indemnification provided for in this Section 5 is
unavailable to an Indemnified Party in respect of any Losses (other than in
accordance with its terms), then each applicable Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party, on
the one hand, and such Indemnified Party, on the other hand, in connection with
the actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party, on the one hand, and Indemnified Party, on the other hand, shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made (or omitted) by, or
relates to information supplied by, such Indemnifying Party or Indemnified
Party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent any such action, statement or omission.
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), an Indemnifying Party that
is a selling Holder shall not be required to contribute any amount in excess of
the net proceeds to such Holder from the Registrable Securities sold pursuant to
the Registration Statement which gives rise to such obligation to contribute
(less the aggregate amount of any damages which the Holder has otherwise been
required to pay in respect of such Loss or any substantially similar Loss
arising from the sale of such Registrable Securities). No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. No selling Holder shall be liable
for contribution under this Section 5(d), except under such circumstances and
limited to the amount as such selling Holder would have been liable for
indemnification under this Section 5 if such indemnification were enforceable
under applicable law.
Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in
15



--------------------------------------------------------------------------------



connection with the underwritten offering are more favorable to the Holders than
the foregoing provisions, the provisions in the underwriting agreement shall
control.
(e)Deemed Underwriter. To the extent that any of the Holders is, or would be
expected to be, deemed to be an underwriter of Registrable Securities pursuant
to any SEC comments or policies or any court of law or otherwise, the Company
agrees that (i) the indemnification and contribution provisions contained in
this Section 5 shall be applicable to the benefit of such Holder in its role as
deemed underwriter in addition to its capacity as a Holder (so long as the
amount for which any other Holder is or becomes responsible does not exceed the
amount for which such Holder would be responsible if the Holder were not deemed
to be an underwriter of Registrable Securities) and (ii) such Holder and its
representatives shall be entitled to conduct the due diligence which would
normally be conducted in connection with an offering of securities registered
under the Securities Act, including receipt of customary opinions and comfort
letters.
(f)Other Indemnification. Indemnification similar to that specified in the
preceding provisions of this Section 5 (with appropriate modifications) shall be
given by the Company and each seller of Registrable Securities with respect to
any required registration or other qualification of securities under any federal
or state law or regulation or governmental authority other than the Securities
Act.
(g)Non-Exclusivity. The obligations of the parties under this Section 5 shall be
in addition to any liability which any party may otherwise have to any other
party.
6.Registration Expenses. All reasonable fees and expenses incident to the
performance of or compliance with this Agreement by the Company (including,
without limitation, (i) all registration and filing fees (including, without
limitation, fees and expenses (A) with respect to filings required to be made
with the SEC, NYSE, or FINRA and (B) of compliance with securities or Blue Sky
laws, including, without limitation, any fees and disbursements of counsel for
the underwriters in connection with Blue Sky qualifications of the Registrable
Securities pursuant to Section 4(h)), (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities in a
form eligible for deposit with The Depository Trust Company and of printing
Prospectuses if the printing of Prospectuses is requested by the managing
underwriters, if any, or by the Holders of a majority of the Registrable
Securities included in any Registration Statement), (iii) messenger, telephone
and delivery expenses of the Company, (iv) fees and disbursements of counsel for
the Company, (v) expenses of the Company incurred in connection with any road
show, (vi) fees and disbursements of all independent certified public
accountants referred to in Section 4(o) hereof (including, without limitation,
the expenses of any “cold comfort” letters required by this Agreement) and any
other persons, including special experts retained by the Company and (vii)
reasonable, documented out-of-pocket fees and disbursements up to $100,000 of
one counsel for the Holders whose shares are included in a Registration
Statement (which counsel shall be selected as set forth in Section 8)) shall be
borne by the Company whether or not any Registration Statement is filed or
becomes effective. In addition, the Company shall pay its internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit, the fees and expenses incurred in connection with the listing of the
securities to be registered on the NYSE or
16



--------------------------------------------------------------------------------



such other national securities exchange on which the Common Stock is listed and
rating agency fees and the fees and expenses of any Person, including special
experts, retained by the Company.
The Company shall not be required to pay (i) fees and disbursements of any
counsel retained by any Holder or by any underwriter (except as set forth in
this Section 6 and in Section 8 or pursuant to the underwriting agreement
entered into in connection with such offering), (ii) any underwriter’s fees
(including discounts, commissions or fees of underwriters, selling brokers,
dealer managers or similar securities industry professionals) relating to the
distribution of the Registrable Securities (other than with respect to
Registrable Securities sold by the Company), or (iii) any other expenses of the
Holders not specifically required to be paid by the Company pursuant to the
first paragraph of this Section 6.
7.Rule 144. The Company covenants that it will file the reports required to be
filed by it under the Securities Act and the Exchange Act and the rules and
regulations adopted by the SEC thereunder, and it will take such further action
as any Holder may reasonably request, all to the extent required from time to
time to enable such Holder to sell shares of Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (i) Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or (ii) any similar rule or regulation hereafter adopted by
the SEC. Upon the request of any Holder, the Company will deliver to such Holder
a written statement as to whether it has complied with such requirements and, if
not, the specific requirements with which it did not so comply. Notwithstanding
anything contained in this Section 7, the Company may deregister under Section
12 of the Exchange Act if it then is permitted to do so pursuant to the Exchange
Act and the rules and regulations thereunder.
8.Selection of Counsel. In connection with any registration of Registrable
Securities pursuant to Section 2 hereof, if Ignition is participating in such
registration, Ignition may select one counsel to represent it and all other
Holders participating in such registration, and if Ignition is not participating
in such registration pursuant to Section 2 or 3 hereof, the Holders other than
Ignition of a majority of the Registrable Securities covered by any such
registration may select one counsel to represent such other Holders covered by
such registration; provided, however, that in the event that the counsel
selected as provided above is also acting as counsel to the Company in
connection with such registration, the Holders shall be entitled to select one
additional counsel at the Company’s expense to represent all Holders.
9.Miscellaneous.
(a)Holdback Agreement. In consideration for the Company agreeing to its
obligations under this Agreement, each Holder agrees in connection with any
underwritten offering of the Company’s securities with respect to which the
Company has complied with its obligations under Section 2 hereof, and in which
offering such Holder has an opportunity to participate subject to the priority
set forth in Section 2(b) (whether or not such Holder is participating in such
offering), upon the request of the underwriters managing any such underwritten
offering, not to effect (other than pursuant to such offering) any public sale
or distribution of Registrable Securities, including, but not limited to, any
sale pursuant to Rule 144, or make any short sale of, grant any option for the
purchase of, or otherwise dispose of any
17



--------------------------------------------------------------------------------



Registrable Securities, any other equity securities of the Company or any
securities convertible into or exchangeable or exercisable for any equity
securities of the Company, in each case without the prior written consent of
such underwriters and subject to customary exceptions (including for Charitable
Gifting Events), during the Holdback Period; provided that nothing herein will
prevent (i) any Holder that is a partnership or corporation from making a
transfer to an Affiliate that is otherwise in compliance with applicable
securities laws, (ii) any pledge of Registrable Securities by a Holder in
connection with a Permitted Loan (as defined in the Investment Agreement) or
(iii) any foreclosure in connection with a Permitted Loan (as defined in the
Investment Agreement) or transfer in lieu of a foreclosure thereunder, in each
case that is otherwise in compliance with applicable securities laws.
Notwithstanding the foregoing, any discretionary waiver or termination of this
holdback provision by such underwriters with respect to any of the Holders shall
apply to the other Holders as well, pro rata based upon the number of shares
subject to such obligations.
(b)Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
without the written consent of each of the Company and the Holders of a majority
of the Registrable Securities; provided, however, that (x) any amendment,
modification, supplement, waiver or consent to departures from the provisions of
this Agreement that would subject a Stockholder to adverse differential
treatment relative to the other Stockholders shall require the agreement of the
differentially treated Stockholder and (y) any amendment, modification,
supplement, waiver or consent to departures from the provisions of this
Agreement that would be adverse to a right specifically granted to a specific
Stockholder herein (but not to other Stockholders) shall require the agreement
of that Stockholder. Notwithstanding the foregoing, a waiver or consent to
depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of Holders whose securities are being sold pursuant to
a Registration Statement and that does not directly or indirectly affect the
rights of other Holders may be given by Holders of at least a majority of the
Registrable Securities being sold by such Holders pursuant to such Registration
Statement.
(c)Successors, Assigns and Transferees. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. The provisions of this Agreement which are for the
benefit of the parties hereto other than the Company may be transferred or
assigned to any Person in connection with a Transfer (as defined in the
Investment Agreement) of Series A Preferred Stock or Common Stock issued upon
conversion of the Series A Preferred Stock or other Registrable Securities to
such Person in a Transfer permitted by Section 5.08(b)(i) of the Investment
Agreement, to a lender in connection with a Permitted Loan, or to a transferee
or group of Affiliated transferees in connection with a Transfer of Registrable
Securities with a liquidation preference or market value of at least
$50,000,000; provided, however, that (i) (insofar as practicable) prior written
notice of such assignment of rights is given to the Company and (ii) such
transferee agrees in writing to be bound by, and subject to, this Agreement as a
“Holder” pursuant to a written instrument in form and substance reasonably
acceptable to the Company. If the Company consolidates or merges with or into
any Person or otherwise becomes party to a Reorganization Event (as defined in
the Certificate of Designations) and the Common Stock or any other Registrable
Securities are, in whole or in part, converted into or exchanged for securities
of a
18



--------------------------------------------------------------------------------



different issuer or become convertible or exchangeable into securities of a
different issuer, and any Holder that immediately prior to such event holds
Registrable Securities would, following completion of such event (x) hold
securities that are (or, in the case of securities issuable upon the conversion
or exchange of other securities, if then issued would be) “restricted
securities” or “control securities” (as such terms are used for purpose of Rule
144 under the Securities Act) in the hands of such Holder or (y) beneficially
own (as defined in the Certificate of Designations), together with such Holder’s
Affiliates, at least 5% of the class of such securities when such securities are
issued (or when such securities may be acquired upon conversion, exercise or
exchange, in the case of securities issuable upon the conversion, exchange or
exercise of other securities), then the Company will use its best efforts to
cause such issuer to assume all of the Company’s rights and obligations under
this Agreement with respect to such securities of such issuer to the extent
(treating such issuer as the “Company” hereunder with respect to such
securities) any such securities are Registrable Securities, in a written
instrument delivered to the Holders. Except as provided in Section 5 with
respect to an Indemnified Party, nothing expressed or mentioned in this
Agreement is intended or shall be construed to give any Person other than the
parties hereto and their respective successors and permitted assigns any legal
or equitable right, remedy or claim under, or in respect of this Agreement or
any provision herein contained.
(d)Notices. All notices, requests and other communications to any party
hereunder shall be in writing and shall be deemed given if delivered personally,
emailed (which is confirmed) or sent by overnight courier (providing proof of
delivery) to the parties at the following addresses:
if to the Company, to:
KAR Auction Services, Inc.
11299 N. Illinois Street
Carmel, IN 46032
Attention:  Eric Loughmiller
Chuck Coleman
Email:   Eric.Loughmiller@karglobal.com
Chuck.Coleman@karglobal.com
with a copy (which shall not constitute notice) to:
Skadden, Arps, Slate, Meagher & Flom LLP
One Manhattan West
New York, NY 10001
Attention: Dwight S. Yoo
         Dohyun Kim
Email:  Dwight.Yoo@skadden.com
         Dohyun.Kim@skadden.com
if to the Stockholders or the Investor, to the Investor, to:
19



--------------------------------------------------------------------------------



Periphas Kanga Holdings, LP
667 Madison Avenue, 15th Floor
New York, NY 10065
Attention:  John Bowman
Email:  jbowman@periphascap.com
with a copy (which shall not constitute notice) to:
Wachtell Lipton Rosen & Katz
51 W 52nd Street
New York, NY 10019
Attention: Daniel A. Neff
  Eric M. Feinstein
Email:  DANeff@wlrk.com
  EMFeinstein@wlrk.com
or such other address or email address as such party may hereafter specify by
like notice to the other parties hereto. All such notices, requests and other
communications shall be deemed received on the date of actual receipt by the
recipient thereof if received prior to 5:00 p.m. local time in the place of
receipt and such day is a business day in the place of receipt. Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding business day in the place of receipt.


(e)Descriptive Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning of terms
contained herein.
(f)Severability. If any term, condition or other provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
terms, provisions and conditions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term, condition or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable law.
(g)Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or electronic mail), each of which shall be deemed to be
an original but all of which taken together shall constitute one and the same
agreement, and shall become effective when one or more counterparts have been
signed by each of the parties hereto and delivered to the other parties hereto.
(h)Governing Law; Submission to Jurisdiction. This Agreement and all legal or
administrative proceedings, suits, investigations, arbitrations or actions
(“Actions”) (whether at law, in equity, in contract, in tort or otherwise) based
upon, arising out of or relating to this Agreement or the negotiation, execution
or performance of this Agreement, shall be governed by, and construed in
accordance with, the laws of the State of Delaware applicable to contracts
20



--------------------------------------------------------------------------------



executed in and to be performed entirely within that State, regardless of the
laws that might otherwise govern under any applicable conflict of laws
principles.
All Actions arising out of or relating to this Agreement shall be heard and
determined in the Chancery Court of the State of Delaware (or, if the Chancery
Court of the State of Delaware declines to accept jurisdiction over any Action,
any state or federal court within the State of Delaware) and the parties hereto
hereby irrevocably submit to the exclusive jurisdiction and venue of such courts
in any such Action and irrevocably waive the defense of an inconvenient forum or
lack of jurisdiction to the maintenance of any such Action. The consents to
jurisdiction and venue set forth in this Section 9(h) shall not constitute
general consents to service of process in the State of Delaware and shall have
no effect for any purpose except as provided in this paragraph and shall not be
deemed to confer rights on any Person other than the parties hereto. Each party
hereto agrees that service of process upon such party in any Action arising out
of or relating to this Agreement shall be effective if notice is given by
overnight courier at the address set forth in Section 9(d) of this Agreement.
The parties hereto agree that a final judgment in any such Action shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable law; provided that nothing in the
foregoing shall restrict any party’s rights to seek any post-judgment relief
regarding, or any appeal from, a final trial court judgment.
(i)Specific Performance. Each party hereto acknowledges that money damages would
not be an adequate remedy in the event that any of the covenants or agreements
in this Agreement are not performed in accordance with its terms, and it is
therefore agreed that in addition to and without limiting any other remedy or
right it may have, the non-breaching party will have the right to an injunction,
temporary restraining order or other equitable relief in any court of competent
jurisdiction enjoining any such breach and enforcing specifically the terms and
provisions hereof.
(j)Further Assurances. At any time or from time to time after the date hereof,
the parties agree to cooperate with each other, and at the request of any other
party, to execute and deliver any further instruments or documents and to take
all such further action as the other party may reasonably request in order to
evidence or effectuate the consummation of the transactions contemplated hereby
and to otherwise carry out the intent of the parties hereunder.
(k)Termination. The provisions of this Agreement (other than Section 5 and
Section 6) shall terminate upon the earliest to occur of (i) its termination by
the written agreement of all parties hereto or their respective successors in
interest, (ii) the date on which all shares of Common Stock and Series A
Preferred Stock and any other Registrable Securities have ceased to be
Registrable Securities and (iii) the dissolution, liquidation or winding up of
the Company. Nothing herein shall relieve any party from any liability for the
breach of any of the agreements set forth in this Agreement.
(l)No Inconsistent Agreements; Most Favored Nations. The Company shall not
hereafter enter into any agreement with respect to its securities that is
inconsistent with or violates the rights granted to the Holders in this
Agreement. In the event that the Company desires to enter into any agreement
with any Person, including any holder or prospective holder
21



--------------------------------------------------------------------------------



of any securities of the Company, giving or granting any registration (or
related) rights the terms of which are more favorable than or senior to the
registration or other rights granted to the Holders hereunder, then (i) the
Company shall provide prior written notice thereof to the Holders and (ii) upon
execution by the Company of such other agreement, the terms and conditions of
this Agreement shall be, without any further action by the Holders or the
Company, automatically amended and modified in an economically and legally
equivalent manner such that the Holders shall receive the benefit of the more
favorable terms and/or conditions (as the case may be) set forth in such other
agreement, provided that upon written notice to the Company at any time, any
Holder may elect not to accept the benefit of any such amended or modified term
or condition, in which event the term or condition contained in this Agreement
shall apply to such Holder as it was in effect immediately prior to such
amendment or modification as if such amendment or modification never occurred
with respect to such Holder.


(m)Available Registration Statement. The Company will not effect a Mandatory
Conversion (as defined in the Certificate of Designations) of the Series A
Preferred Stock if any Holder holds or would hold upon such Mandatory Conversion
(or any earlier conversion following the dates of the Mandatory Conversion
Notice (as defined in the Certificate of Designations)) shares of Common Stock
that are Registrable Securities unless as of the date of Mandatory Conversion
Notice and as of the Mandatory Conversion Date (as defined in the Certificate of
Designations) there is an Available Registration Statement (as defined in the
Investment Agreement) covering resale of such shares of Common Stock by such
Holder.


[Signature Page Follows]
22




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has executed this Agreement or
caused this Agreement to be duly executed on its behalf as of the date first
written above.


KAR AUCTION SERVICES, INC.
By: /s/ Eric M. Loughmiller  
Name: Eric M. Loughmiller 
Title: Executive Vice President and
Chief Financial Officer


[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------







PERIPHAS KANGA HOLDINGS, LP


By:PERIPHAS KANGA HOLDINGS GP, LLC
its general partner




By:SKM, LLC
its managing member




By:/s/ Sanjeev MehraName:  Sanjeev MehraTitle:  Investment Manager



[Signature Page to Registration Rights Agreement]

